 



BANCWEST CORPORATION
2006 PHANTOM STOCK PLAN
I.      PURPOSE
The purpose of the Plan is to permit key employees of BancWest Corporation and
its affiliates to share in the return on tangible equity of BancWest
Corporation, subject to certain vesting and other terms and conditions described
in the Plan.
II.      DEFINITIONS
Certain terms used in this Plan have the meanings set forth in Appendix I.
III.      ELIGIBILITY
An Award of Share Rights may be granted to any key employee of the Company, Bank
of the West, First Hawaiian Bank or other Affiliates of the Company, as may be
determined by the Committee from time to time.
IV.      SHARE RIGHT AWARDS
A.      Grant of Share Rights
The Committee may grant Share Rights to eligible employees under the Plan. Each
Share Right shall be evidenced by a Share Right Award Agreement which shall
contain such terms, conditions, limitations and restrictions as the Committee
shall deem advisable and that are not inconsistent with this Plan. Each Share
Right Award Agreement shall specify the Value of the Share Right on the Date of
Grant.
B.      Vesting of Share Right Awards
Except as otherwise established and set forth in the applicable Share Right
Award Agreement, and subject to Sections 4.5 and 8.2, a Share Right Award shall
vest in full upon the Participant’s completion of four years of Employment from
and including the Date of Grant. Upon termination of the Participant’s
Employment for any reason, all Share Rights which have not vested on or before
such termination shall be deemed terminated and no longer outstanding. No Share
Right Awards shall vest after termination of the Participant’s Employment.
C.      Payment of Retained Earnings Dividends on Vested Share Rights
Except as provided in Section 4.6, the Committee shall determine an annual
Retained Earnings Dividend amount as of December 31 of each calendar year for
each Share Right that is outstanding on that date, and shall credit this amount
to a bookkeeping account in the name of the respective Participant. The Company
will pay to the Participant an amount equal to the accumulated Retained Earnings
Dividends credited to the Participant’s account with respect to each vested
Share Right within 2-1/2 months after the end of the Payment Year applicable to
that Share Right. Unless a later year is elected by the Participant in
accordance with the provisions of Section 4.4, or the accelerated vesting
provisions of Section 4.5 apply, the Payment Year for a Share Right is the
calendar year in which the Share Right becomes vested. No Retained Earnings
Dividend amounts shall be credited to a Participant with respect to a Share
Right for any year following the Payment Year. A Share Right shall be deemed
terminated and no longer outstanding after the end of the Payment Year. No
payment shall be made with respect to any Share Right that has not vested.
D.      Elective Deferral of Payment of Retained Earnings Dividends
The Committee may permit a Participant to elect a later Payment Year in
accordance with the provisions of this Section 4.4, provided that the Committee
shall restrict eligibility to make elective deferrals to a select group of

1



--------------------------------------------------------------------------------



 



management or highly compensated employees. No later than 30 days following the
Date of Grant of a Share Right (or such other period permitted by the Committee
in accordance with the requirements of Section 409A of the Code), and in
accordance with such procedures as may be prescribed by the Committee, the
Participant may elect a Payment Year subsequent to the calendar year in which
the Share Right vests, but not later than the ninth calendar year following the
calendar year in which the Share Right is granted. This election shall not be
effective with respect to any Share Right that vests within 12 months following
the date of the election, except as permitted under Section 409A of the Code. In
addition, this election shall be irrevocable except as otherwise permitted by
the Committee consistent with Section 409A of the Code. The Committee shall
credit to the Participant’s account an amount equal to the Retained Earnings
Dividends for each year that the Share Right is outstanding, including the
Payment Year, in accordance with the provisions of 4.3, except as provided in
Section 4.6.
E.      Retirement, Death or Disability
Each Share Right Award shall vest in full upon the Participant’s termination of
Employment by reason of Retirement, death or Disability. However, the Payment
Year for any Share Right shall not be accelerated by reason of the Participant’s
Retirement, death or Disability. The Payment Year shall remain the Payment Year
in which the Share Right would otherwise have vested pursuant to Section 4.2, or
the Payment Year determined under Section 4.4. The Committee shall continue to
credit Retained Earnings Dividend amounts to the Participant’s account pursuant
to Section 4.3.
F.      Termination of Employment
Upon the Participant’s termination of Employment for any reason other than
Retirement, death or Disability, the Participant shall forfeit all unvested
Share Rights. The Payment Year for any vested Share Right shall not be
accelerated by reason of such termination of Employment. No Retained Earnings
Dividend amounts shall be credited to the Participant with respect to any Share
Right for the year of termination of Employment for any reason other than
Retirement, death or Disability, or for any subsequent year.
G.      Acceleration of Vesting
Notwithstanding any other provisions of the Plan, the Committee may provide, at
the time of grant of a Share Right or thereafter, for the acceleration of
vesting of a Share Right under circumstances specified by the Committee.
V.      ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall have full
power and exclusive authority, to the extent permitted by applicable law, to
(a) select the Participants to whom Share Rights may from time to time be
granted under the Plan; (b) determine the number of Share Rights granted to a
Participant; (c) determine the terms and conditions of any Share Right granted
under the Plan, including whether a threshold hurdle rate shall apply in the
calculation of Retained Earnings Dividends for the Share Right, and whether the
elective deferral provisions of Section 4.4 shall apply with respect to the
Share Right, and approve the forms of documentation for use under the Plan;
(d) make all determinations relevant to the calculation of Retained Earnings
Dividends and the Value of Share Rights; (e) interpret and administer the Plan
and any instrument evidencing a Share Right or agreement entered into under the
Plan; (f) establish such rules and regulations as it shall deem appropriate for
the proper administration of the Plan; and (g) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan. A majority of the members of the Committee may
determine its actions. All determinations, decisions, interpretations and other
actions by the Committee shall be final, conclusive and binding on all persons.
The claims procedures set forth in Appendix II shall apply with respect to all
claims and inquiries under the Plan.
VI.      WITHHOLDING
The Company may require the Participant to pay to the Company (or the
Participant’s employer, if not the Company) the amount of any taxes that the
Company (or employer) is required by applicable foreign or United States
federal, state or local law to withhold with respect to the grant or vesting of
Share Rights or the payment of

2



--------------------------------------------------------------------------------



 



Retained Earnings Dividend amounts with respect thereto. The Company shall not
be required to make any payments with respect to a Share Right until such tax
withholding obligations are satisfied.
The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations by (a) paying cash to the Company (or
employer) or (b) having the Company (or employer) withhold an amount from any
cash amounts otherwise due or to become due from the Company (or employer) to
the Participant.
VII.      ASSIGNABILITY
No Share Right or interest in a Share Right may be sold, assigned, pledged (as
collateral for a loan or as security for the performance of an obligation or for
any other purpose) or transferred by a Participant or made subject to attachment
or similar proceedings. Payments due after the death of a Participant shall be
made in accordance with the written beneficiary designation filed with the
Company in accordance with such procedures as the Committee may prescribe,
provided that the designation has been received by the Company before the
Participant’s death. In the absence of a properly filed beneficiary designation,
or if none of the designated beneficiaries survives the Participant, any amounts
due will be paid to the Participant’s estate. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of legally
receiving the same may instead be paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company and all other parties with
respect thereto.
VIII.      ADJUSTMENTS
A.      Adjustment of Share Rights
In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or any other company or (b) new, different or
additional securities of the Company or any other company being received by the
holders of shares of Common Stock, then the Committee may make appropriate
adjustments in (i) the number and kind of securities which are equivalent to a
Share Right, (ii) the number of Share Rights subject to any outstanding Share
Right Award; (iii) the Value of any outstanding Share Rights; and (iv) the
method of calculating the Retained Earnings Dividends.
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Share Rights.
B.      Change of Control
Notwithstanding any contrary provision of the Plan, in the event of a Change of
Control, each outstanding Share Right Award shall become fully vested and the
Company shall pay to each Participant the amount of all accumulated Retained
Earnings Dividends credited to the Participant as of the Change of Control as
soon as administratively practicable following the Change of Control. The Share
Right awards shall be deemed terminated and no longer outstanding following such
payment.
C.      No Limitations
The grant of Share Rights shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets. The holder of a Share Right Award shall have no
voting rights with respect to any such transaction.

3



--------------------------------------------------------------------------------



 



IX.      AMENDMENT AND TERMINATION
A.      Amendment, Suspension or Termination
The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable.
The Committee may amend the terms of any outstanding Share Right Award,
prospectively or retroactively and with or without the consent of the affected
Participant; provided, however, that any outstanding Share Right Award shall not
be materially impaired by any such amendment without the consent of the affected
Participant.
B.      Term of the Plan
Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Share Rights
may be granted, but Share Rights previously granted shall remain outstanding in
accordance with their applicable terms and conditions and the Plan’s terms and
conditions, subject to the provisions of Section 8.2.
X.      GENERAL
A.      No Individual Rights
No individual or Participant shall have any claim to be granted any Share Right
Award under the Plan, and the Company has no obligation for uniformity of
treatment of Participants under the Plan. Furthermore, nothing in the Plan or
any Share Right Award granted under the Plan shall be deemed to constitute an
employment contract or confer or be deemed to confer on any Participant any
right to continue in the employ of, or to continue any other relationship with,
the Company or an Affiliate or limit in any way the right of the Company or an
Affiliate to terminate a Participant’s employment or other relationship at any
time, with or without cause.
B.      No Issuance of Shares
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan.
C.      No Rights as a Stockholder
No Share Right Award shall entitle the Participant to receive any dividend,
voting or other right of a stockholder of the Company.
D.      Legal Requirements
The granting of Share Rights under the Plan is subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies as may
be required.
To the extent that a Participant is subject to Section 409A of the Code, the
provisions of the Plan and the applicable Share Right Award Agreement shall be
interpreted and applied in a manner consistent with the requirements of
Section 409A.
E.      Effect on Other Employee Benefits
The value of the Share Rights shall be an extraordinary item of compensation
outside the scope of a Participant’s employment contract, if any, and shall not
be considered a part of a Participant’s normal or expected compensation for
purposes of calculating severance, resignation, redundancy or end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

4



--------------------------------------------------------------------------------



 



F.      Successors
All obligations of the Company under the Plan with respect to Share Rights shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all the business and/or assets of the
Company, subject to the provisions of Section 8.2.
G.      Choice of Law
The Plan, all Share Rights granted thereunder and all determinations made and
actions taken pursuant hereto, shall be governed by the laws of the State of
California without giving effect to principles of conflicts of law.

5



--------------------------------------------------------------------------------



 



APPENDIX I

1.   “Affiliate” means BNP Paribas, and any entity in which the Company owns,
directly or indirectly, 50% or more of the equity.   2.   “Annual Return on
Tangible Equity” means net income of the Company divided by Tangible Equity for
a calendar year.   3.   “Award” means each grant of Share Rights to a
Participant.   4.   “Board” means the board of directors of the Company.   5.  
“Change of Control” means:

     (1) Any “person” (within the meaning of Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act “), and as used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof), other
than (i) a trustee or other fiduciary holding shares under an employee benefit
plan of the Company or an affiliate thereof, or (ii) BNP Paribas or any
affiliate thereof, becomes the “beneficial owner” (within the meaning of
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
securities then outstanding;
     (2) a merger or consolidation of the Company with or into another person or
the merger or consolidation of another person into the Company, as a result of
which transaction or series of related transactions (A) any person becomes the
beneficial owner of more than 50% of the total voting power of all voting
securities of the Company (or, if the Company is not the surviving or transferee
company of such transaction or transactions, of such surviving or transferee
company) outstanding immediately after such transaction or transactions, or
(B) the shares of Company common stock outstanding immediately prior to such
transaction or transactions do not represent a majority of the voting power of
all voting securities of the Company (or such surviving or transferee company,
if not the Company) outstanding immediately after such transaction or
transactions; or
     (3) the sale of all or substantially all of the assets of the Company and
its subsidiaries;
     provided in each case, however, that such event constitutes a “change in
control” as defined for purposes of Section 409A of the Code.

6.   “Code” means the Internal Revenue Code of 1986, as amended.   7.  
“Committee” means the Board or any committee appointed by the Board to
administer the Plan.   8.   “Common Stock” means the common stock of the
Company.   9.   “Company” means BancWest Corporation, a Delaware corporation,
including any successor thereto by merger, consolidation, acquisition of
substantially all the assets thereof, or otherwise.   10.   “Date of Grant”
means January 1 of the calendar year in which a Share Right is granted.   11.  
“Disability” means long-term disability as determined under the BancWest
Corporation Long-Term Disability Plan.   12.   “Effective Date” means January 1,
2006.   13.   “Employment” means employment by the Company or an Affiliate;
provided, however, that Employment includes any bona fide leave of absence that
was approved by the Company or Affiliate in writing, if the terms of the leave
provide for continued service crediting, or when continued service crediting is
required by applicable law; provided further, however, that Employment
terminates in any event when the approved leave ends, unless the employee
immediately returns to active work. The Participant’s employer determines which
leaves count toward Employment, and when Employment terminates for all purposes
under the Plan.

1



--------------------------------------------------------------------------------



 



14.   “Participant” means an eligible employee to whom a Share Right has been
granted under the Plan.   15.   “Payment Year” is defined in Sections 4.3 and
4.4.   16.   “Plan” means the BancWest Corporation 2006 Phantom Stock Plan.  
17.   “Retained Earnings Dividend” as of the end of a calendar year means the
percentage Annual Return on Tangible Equity of the Company for that calendar
year, multiplied by the Value of the Share Right at the Date of Grant.
Notwithstanding the foregoing, if the Committee determines that a hurdle rate
shall apply to the calculation of Retained Earnings Dividends for a Share Right,
then “Retained Earnings Dividend” as of the end of a calendar year means the
percentage Annual Return on Tangible Equity of the Company for that calendar
year (provided that the threshold hurdle rate set forth in the Share Right Award
Agreement is met), multiplied by the Value of the Share Right at the Date of
Grant. The Retained Earnings Dividend is zero if the Annual Return on Tangible
Equity does not equal or exceed the threshold hurdle rate, if applicable.   18.
  “Retirement” means termination of employment with the Company and its
Affiliates at or after age 55 and completion of five years of Employment with
the Company or its Affiliates (including for this purpose service credited under
the Company’s Employees’ Retirement Plan).   19.   “Share Right” means a phantom
equity return right granted under the Plan which gives the Participant the
right, without payment to the Company, to receive an amount equal to the Annual
Return on Tangible Equity multiplied by the Value of the Share Right, as
determined at the Date of Grant, subject to the terms and conditions of the
Plan.   20.   “Share” or “Shares” means a share or shares of Common Stock, or
such other securities issued by the Company as may be the subject of an
adjustment under Section 8.1.   21.   “Share Right Award Agreement” means an
agreement establishing an Award.   22.   “Tangible Equity” means book equity of
the Company minus goodwill and other intangible assets.   23.   “Value” with
respect to a Share Right means Tangible Equity divided by the number of shares
of Common Stock outstanding, calculated as of the Date of Grant of the Share
Right and constant throughout the period that the Share Right is outstanding.

2



--------------------------------------------------------------------------------



 



APPENDIX ii
CLAIMS PROCEDUREs

  (a)   Claims for Benefits and Inquiries. All claims for benefits and all
inquiries concerning the Plan, or concerning present or future rights to
benefits under the Plan, shall be submitted to the Committee in writing. If
required by the Committee, an application for benefits must be made on a form
prescribed by the Committee. The Participant or beneficiary may authorize a
representative to act on his or her behalf in pursuing benefit claims, in
accordance with procedures established by the Committee for determining whether
an individual is so authorized. All claim determinations shall be made by the
Committee in accordance with the Plan provisions.     (b)   Denial of Claims. In
the event any claim for benefits is denied in whole or in part, the Committee
shall notify the applicant of such denial in writing and shall advise the
applicant of the right to a review thereof. Such written notice shall set forth,
in a manner calculated to be understood by the applicant,

1.   specific reasons for the denial,   2.   specific references to the Plan
provisions on which the denial is based,   3.   a description of any information
or material necessary for the claimant to perfect the application, including an
explanation of why such material is necessary, and   4.   an explanation of the
Plan’s claims review procedure, the time limits applicable under the procedures
and a statement regarding the claimant’s right to bring a civil action under
section 502(a) of the Employees Retirement Income Security Act of 1974 (“ERISA”)
following an adverse benefit determination on appeal.

      Such written notice shall be given to the applicant within 90 days after
the Committee receives the application, unless special circumstances require an
extension of time of up to an additional 90 days for processing the application.
If such an extension of time for processing is required, written notice of the
extension shall be furnished to the applicant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to render its decision on the application for benefits.    
(c)   Requests for a Review. Any person whose application for benefits is denied
in whole or in part, or such person’s authorized representative, may appeal from
such denial by submitting to the Committee a request for a review of the
application within 60 days after receiving written notice of such denial from
the Committee. If the claimant does not request a review of the determination
within such 60-day period, the claimant shall be barred from challenging the
determination. The request for a review shall be in writing and shall set forth
all of the grounds on which it is based, all facts and documents in support of
the request and any other matters which the applicant deems pertinent. The
Committee may require the applicant to submit such additional facts, documents
or other material as it may deem necessary or appropriate in making its review.
The claimant may submit written comments, documents, records and other
information related to the benefit claim on appeal. The claimant must be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the benefit claim. A
document is considered relevant to the claim if it (i) was relied upon in making
the benefit determination; (ii) was submitted, considered or generated in the
course of making the benefit determination, without regard as to whether it was
relied upon in making the decision; or (iii) demonstrates compliance in making
the benefit decision with the requirement that the benefit determination must
follow the terms of the Plan and be consistent when applied to similarly
situated claimants.

  (d)   Decision on Review. The Committee on appeal must undertake a full and
fair review of the claim and consider all comments, documents, records and other
information submitted by the claimant,

3



--------------------------------------------------------------------------------



 



      without regard to whether such information was submitted or considered in
the initial benefit determination. The Committee shall act upon each request for
review within 60 days after receipt thereof unless special circumstances require
an extension of time of up to an additional 60 days for processing the request.
If such an extension is required, written notice of the extension shall be
furnished to the applicant prior to the end of the initial 60-day period. This
notice of extension shall indicate the special circumstances requiring the
extension of time and the date by which the Committee expects to render its
decision on the application for benefits. If an extension of time is required
due to the claimant’s failure to submit information necessary to review the
claim, the period of time that the Committee has to review the claim will be
tolled from the date on which the notice of extension is sent to the claimant
until the date on which the claimant responds to the request for additional
information.

Within the time prescribed above, the Committee shall give written notice of its
decision to the applicant and the Bank. In the event that the Committee confirms
the denial of the application for benefits in whole or in part, such notice
shall set forth, in a manner calculated to be understood by the applicant,

1.   the specific reasons for such denial,   2.   specific references to the
Plan provisions on which the decision is based,   3.   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the benefit claim. A document is considered relevant to the claim if it (i) was
relied upon in making the benefit determination; (ii) was submitted, considered
or generated in the course of making the benefit determination, without regard
as to whether it was relied upon in making the decision; or (iii) demonstrates
compliance in making the benefit decision with the requirement that the benefit
determination must follow the terms of the Plan and be consistent when applied
to similarly situated claimants, and   4.   a description of any voluntary
appeal procedures offered under the Plan, the claimant’s right to obtain
information about such procedures and a statement regarding the claimant’s right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on appeal.

In the event that the Committee determines that the application for benefits
should not have been denied in whole or in part, the Bank shall take appropriate
remedial action as soon as reasonably practicable after receiving notice of the
Committee’s decision.

  (e)   Rules and Procedures. The Committee may establish such rules and
procedures, consistent with the Plan and with ERISA, as it may deem necessary or
appropriate in carrying out its responsibilities under this Appendix II. The
Committee may require an applicant who wishes to submit additional information
in connection with an appeal from the denial of benefits in whole or in part to
do so at the applicant’s own expense.     (f)   Exhaustion of Remedies. No legal
action for benefits under the Plan shall be brought unless and until the
applicant (1) has submitted a written claim for benefits in accordance with
Paragraph (a); (2) has been notified by the Plan Committee that the application
is denied; (3) has filed a written request for a review of the application in
accordance with Paragraph (c); and (4) has been notified in writing that the
Committee has affirmed the denial of the application. However, an action may not
be brought by the claimant under Section 502(a) of ERISA if the claimant fails
to bring such claim within the period prescribed by law.

4